DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2020.

Response to Amendment
The amendment filed on 10/28/2020 has been entered. Claim(s) 1-10 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2009228024 A), with reference to the provided machine-generated English language text, henceforth referred to as OSAKI.
Element
Claim 1 (wt%)
OSAKI
[0008], [0019]-[0020], and [0023]
Overlap
W
6 - 8
3.0 - 26.0
6 - 8
Al
6 - 8
1.0 - 6.0
6
Ni
21 - 25
≤ 50.0
21 - 25
Ti
1 - 3
0.010 - 2.0
1 - 2.0
Ta
1 - 3
0.010 - 7.5
1 - 3
Cr
10 - 14
0.1 - 20.0
10 - 14
B
0.005 - 0.015
0.0001 - 0.05
0.005 - 0.015
C
0.05 - 0.15
0.010 - 0.20
0.05 - 0.15


Regarding Claim 1, the amounts of W, Al, Ni, Ti, Ta, Cr, B, and C taught by OSAKI overlap the claimed ranges, in the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists (See MPEP § 2144.05(I)). 
Regarding Claim 8, OSAKI teaches amounts of W, Ni, Ti, Ta, Cr, B, and C that overlap the claimed composition, in the case where a claimed range overlaps prima facie case of obviousness exists (See MPEP § 2144.05(I)). With regards to the Al amount, it is noted that the range does not overlap but is merely close, in the case where a claimed range is merely close to a range taught by the prior art, a prima facie case of obviousness exists (see MPEP § 2144.05(I)).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSAKI as applied to Claim 1 above, in view of Hardy et al. (US 2015/0010428 A1), henceforth referred to as HARDY I.
Regarding Claim 9, while OSAKI teaches a Co-based superalloy used in high temperature environments such as gas turbine components (see generally OSAKI at paragraph [0001]), OSAKI fails to teach the amount of Si as claimed. 
However, HARDY I is in the same field of endeavor and teaches a cobalt-nickel alloy to manufacture components in a gas turbine engine (see HARDY I at paragraph [0001]) and teaches a similar composition (see generally HARDY I at paragraphs [0005]-[0020]) compared to OSAKI (see above composition taught by OSAKI). HARDY I teaches an amount of 0.6% by weight or less of Si can be added to the Co-based superalloy to produce thin films of silica to improve the barrier to the diffusion of oxygen and thus the resistance to environmental damage [0047]. As such, one of ordinary skill in the art would have been motivated to use the teachings of HARDY I and add 0.6% by weight or less of Si to the Co-based OSAKI and realize the benefit of resistance to environmental damage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OSAKI in view of HARDY I to add 0.6% by weight or less of Si (which overlaps the claimed range; see MPEP § 2144.05(I)) to the Co-based superalloy to realize the benefit of resistance to environmental damage to components in a gas turbine engine which is in the same field of endeavor as the claimed invention.
Regarding Claim 10, OSAKI in view of HARDY I as applied to claim 9 teaches the Si amount as claimed.

Claims 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (US 2016/0168662 A1), henceforth referred to as HARDY II.
Regarding Claim 1, HARDY II teaches a cobalt-based superalloy for additive manufacturing processes, soldering or welding (see HARDY II at paragraph [0001] teaching a cobalt/nickel alloy which is capable of being used in manufacturing processes including making components for gas turbine engines), which comprises a composition as set forth below. 

Element
Claim 1 composition (%wt)
Prior Art Range HARDY II [0005]-[0023]
Overlap
W
6 - 8
about 6 - 15
about 6 - 8
Al
6 - 8
about 4 - 6
about 6
Ni
21 - 25
about 26 - 30
-
Ti
1 - 3
up to 2.0
1 - 2.0

1 - 3
up to 5.0
1 - 3
Cr
10 - 14
10 - 16
10 - 14
B
0.005 - 0.015
up to 0.05
0.005 - 0.015
C
0.05 - 0.15
up to 0.05
0.05


The amounts of W, Al, Ti, Ta, Cr, B, and C taught by HARDY II overlap the claimed ranges, in the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists (see MPEP § 2144.05(I)). With regards to the Ni content, it is noted that the claimed range does not overlap with the prior art but is merely close, in the case where a claimed range is merely close to a range taught by the prior art, a prima facie case of obviousness exists  (See MPEP § 2144.05(I)).
Regarding Claim 9, HARDY II teaches in percent by weight: 0.05% - 0.15% of Si (see HARDY I at paragraph [0019] teaching an amount of Si in an amount up to 1.0 wt % which overlaps the claimed range; in the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
Regarding Claim 10, HARDY II as applied to claim 9 teaches the Si amount as claimed.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Osaki reference arguments: 
See MPEP 2144.05(III)(A-B)). While applicant argues that Osaki teaches a preferable range for W of 10% or more, and “that Al should be kept low to avoid lowering the melting point and reducing workability”; these teachings are considered preferred embodiments, and do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (See MPEP 2123(II)). In this case, “kept low” is a broad preferred embodiment and does not definitely discount or discredit Al in a range of 6% or more, as “low” is a term of degree that could mean close to 1% or less than 10% for example. 
Hardy reference arguments: 
Applicant argues that Hardy fails to teach the claimed range of aluminum of 6-8%; and the claimed range of Ni of 21-25%. Applicant admits for each of these elements, the prior art teaches a broad ranges of 4-6% Al, and about 26-31 Ni; however, argues that because none of See MPEP 2144.05(III)(A-B)). While applicant argues that Hardy only teaches inventive examples of Ni in a range of 27-30.8%, and therefore teaches away from the claimed range of 21-25% Ni; this is not persuasive as Hardy explicitly claims a broad range (Claim 16) of about 26-31%. Patents as references are relevant for all that they contain, not just the inventive examples (See MPEP 2123(I)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (See MPEP 2123(II)). Therefore, the Hardy reference is not considered to teach away from the claimed Ni range.
Conclusion
A patentable alloy must be new and useful composition of matter, and must be novel and non-obvious over prior art. The Osaki and Hardy references both disclose Co-alloys that are similar prima facie cases of obviousness exist, rendering the claimed invention obvious over the prior art. Applicant has failed to convincingly rebut these rejections by failing to show the criticality of the claimed ranges or that the prior art teaches away from the claimed ranges; as such, a final rejection is warranted and considered proper. 
	
Conclusion
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736